Citation Nr: 1226618	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury, including choroid cyst and blackouts.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1970 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  On his October 2005 VA Form 9, the Veteran indicated that he wanted a Board hearing, however, in November 2006, he withdrew his request.

Historically, by rating action in November 1975 service connection for a blackout disorder was denied on the basis that it pre-existed service.  By rating action in September 1976 service connection for a blackout disorder was again denied on the basis that it pre-existed service with no evidence of any chronic disorder or injury in service which could have aggravated the preexisting disorder.  At a DRO hearing in December 1976 the Veteran reported being struck in the head by a baton and being rendered unconscious.  A transcript of this hearing is in the file.  In May 1977, the Board denied the claim for entitlement to service connection for a neurological disorder described as blackouts.  In January 2005, the Veteran filed a claim for service connection for blackouts as due to a head injury.  By rating action in June 2005, service connection for tinnitus, a brain tumor, and a blackout disorder were denied.  In an April 2009 decision on appeal, the Board determined that the claim of service connection for residuals of a head injury, including choroid cyst and blackouts was an original claim rather than an attempt to reopen a previously denied claim (citing Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008)), and remanded the issue for additional development.  

This case was most recently before the Board in May 2011, at which time the Board granted service connection for tinnitus, and remanded the issue of service connection for residuals of a head injury, including choroid cyst and blackouts for further development.  The case has since been returned to the Board for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is required before the claim can be decided.

In the May 2011 remand, the Board noted that the Veteran's service medical records include the October 1969 induction examination which includes a reported history of repeated syncope episodes.  The Veteran indicated that he had then or has had dizziness or fainting spells, frequent or severe headache, and periods of unconsciousness.  The examining physician summarized the Veteran's reports by noting mild headaches, dizzy in heat, and repeated syncope.  Following examination, the physician noted "syncope," and one episode of fainting secondary to fever, temperature 101.

Service treatment records reveal that the Veteran in March 1971 reported passing out three times over the weekend.  In October 1972 he reportedly passed out onboard ship.  He reported slight vertigo and a history of passing out about 7 times a year.  This also occurred after receiving shots, and slight trauma.  Later that month he reported to sick bay with minor contusions about the head and neck and complained of a sore shoulder resulting from a fight.  In November 1972 he was treated for severe headaches.  He reported striking the right temporal area approximately one month prior.  In October 1973 he complained of headaches subsequent to being struck in the head with a liquor bottle the previous night.  Examination revealed a 1/2 inch abrasion on the right side of his head.

Post-service, a VA hospitalization summary in January 1976 noted that the Veteran had complained about blackouts for several years beginning in 1970 and occurring about once a year until about a month prior.  He had been seen several times in service but they could not pinpoint the cause.  The Veteran believed that it had increased in frequency subsequent to his injury in service when he reported being hit by a billy club during a riot.  The examination revealed a normal head series.

A March 1976 VAMC psychiatric treatment summary noted that the Veteran was concerned over his blackouts.  A July 1976 diagnostic impression was of encephalopathy cause undetermined, manifested by recurrent syncopate episodes since May 1971.  A psychiatric referral for blackout spells revealed an immature, anxious and frightened young man who lacked a stable self-understanding through which to deal with experiences.

An October 1976 letter was received from A. S. Hawkey, M. D., noting that he had treated the Veteran from birth until October 23, 1975 and his records did not reveal any treatment for a blackout disorder.

An August 2003 VAMC ENT clinic report noted episodic dizziness, which occurred following head movement and other times while at rest.  The Veteran reported episodes for 12 years, as well as a history of head trauma in the 1970s.  An MRI revealed a benign looking choroid fissure cyst.

VAMC records in January and March 2004 noted reports of dizziness while standing and sometimes while turning left.  He again noted being struck in the head during service.

July 2004 VAMC records noted he had been seen with contusion of the head and right chest after passing out.  A history of multiple syncope episodes was noted, with no episodes for many months.

A February 2005 VAMC mental health consultation noted a history of alcohol binges; although, he had not drank in several years.  He smoked 2 packs of cigarettes a day.  The diagnoses were major depression, recurrent, severe; R/O psychosis; PTSD, combat related; R/O somatoform disorder.  The Veteran was advised to follow up with his primary care physician to evaluate whether the symptoms of dizziness were somatic in nature.

Based on the foregoing medical evidence, the Board, in its May 2011 remand, directed the originating agency to arrange for the Veteran to be afforded a VA examination to determine the nature and etiology of the Veteran's residuals of a head injury, to include choroid cyst and blackouts.  In particular, the Board noted that given the above evidence, the critical questions are:  whether it is as likely as not that there was an increase in that disability during service versus a temporary or intermittent flare-up; and if so, whether such increases were clearly and unmistakenably (obviously or manifestly) due to the natural progress of the disease.  

Consequently, the Board specifically requested opinions on the following: (1) is it at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing syncope disorder (shown on service entry examination) underwent an increase in severity during service versus temporary or intermittent flare-ups;  (2) if so, was the increase in severity clearly and unmistakably (obviously or manifestly) due to the natural progress of the disease; and (3) it is at least as likely as not that the Veteran has any current disability, to include choroid cyst, blackouts, and syncope that can be attributed to the head injury he sustained in service.  

The examiner was also instructed to provide a complete rationale fully supported by reference to the Veteran's medical records, sound medical principles, and any applicable medical literature.  Moreover, the Board notes that the Appeals Management Center (AMC) was instructed to ensure that the requested development was completed.  In particular, the AMC was to verify that a complete rationale for any medical opinion provided was included in the medical report.  

In compliance with the May 2011 remand, the Veteran was afforded a VA examination in November 2011.  The examiner opined that the Veteran's current disability, to include a choroid cyst, blackouts and syncope was not caused by or the result of a head injury during service.  The examiner explained that the current choroid cyst found on a head CT and MRI was an incidental finding, and that there was no specific relationship between a choroid fissure cyst and a residual head injury.  He further stated that blackouts and syncope could be secondary to other medical conditions such as heart disease or carotid obstruction that were also not related to his head trauma during service.  

However,  the examiner failed to address the questions that the Board previously indicated where the critical questions involved in this case:  (1) is it at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing syncope disorder (shown on service entry examination) underwent an increase in severity during service versus temporary or intermittent flare-ups;  and (2) if so, was the increase in severity clearly and unmistakably (obviously or manifestly) due to the natural progress of the disease.  

Therefore, the November 2011 examination is not adequate for adjudication purposes and is not in compliance with the Board's remand directive.  Thus further remand is required.  In this regard the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination to determine the nature and etiology of any residuals of a head injury present during the pendency of this appeal, including choroid cyst, blackouts, and syncope.

The claims file and a separate copy of this remand must be made available to the examiner in connection with the examination review.  Any further indicated special tests and studies should be conducted.

Based on examination and review of the record, the examiner should address the following:

(1)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing syncope disorder (shown on service entry examination) underwent an increase in severity during service versus temporary or intermittent flare-ups?

(2) If so, was the increase in severity clearly and unmistakably (obviously and manifestly) due to the natural progress of the disease.

A complete rationale should be provided by the VA medical examiner that is fully supported by reference to the Veteran's medical records, sound medical principles, and any medical literature that would apply.  If an opinion cannot be provided without resort to speculation, the examiner should provide a complete rationale as to why such an opinion cannot be provided.

2. The RO or the AMC should also undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


